Case 3:18-cv-01213-DWD Document 155 Filed 07/26/21 Page 1 of 3 Page ID #1092




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DAVID ROBERT BENTZ,                           )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )         Case No. 18-cv-1213-DWD
                                               )
 WEXFORD HEALTH SOURCES, et al.,               )
                                               )
                                               )
              Defendants.                      )


                            MEMORANDUM AND ORDER

DUGAN, District Judge:

       This matter is before the Court on several pending Motions.

                       Motions for Sanctions (Docs. 142 and 145)

       Defendants Allsup, Furlow, Gross, Holder, Jones, Lashbrook, Maciura, Marshall,

Maue, McGee, Mears-Attig, Mulholland, Short and Waller filed a Motion to Dismiss for

Sanctions (Doc. 142) and Siddiqui, Shah, Moldenhauer and Wexford (Doc. 145) due to

Plaintiff’s failure to respond to their discovery requests.

       Plaintiff has failed to respond to the Motion by the deadlines (December 14, 2020

and January 7, 2021) and has failed to request additional time. Under Local Rule 7.1 (c)

and (g), “[f]ailure to file a timely response to a motion may, in the Court’s discretion, be

considered an admission of the merits of the motion.” Plaintiff has filed other papers in

this and other cases since that time. Accordingly, the Court will exercise its discretion

and GRANT the Motions. Plaintiff’s claims are DISMISSED without prejudice.

                                              1
Case 3:18-cv-01213-DWD Document 155 Filed 07/26/21 Page 2 of 3 Page ID #1093




                             “Notice of Contempt” (Doc. 147)

       Plaintiff filed a “Notice of Contempt of Court” asking for sanctions to be imposed

on the Warden of Menard Correctional Center for denying him use of the law library and

e-filing system, requiring him to instead mail his filings to the Court. (Doc. 147). He asks

the Court to impose sanctions upon Defendants and/or the Warden of Menard and

Menard Correctional Center in the amount of $200. Defendants have filed Responses in

opposition. (Docs. 148 and 153).

       As an initial matter, Plaintiff filed this Notice with seven cases in the caption.

Plaintiff has previously been specifically ordered not to take this shotgun approach to

litigation and refrain from filing duplicative motions in multiple cases. See Bentz v.

Lindenberg, 18-cv-0016-DRH (Doc. 13). Plaintiff has failed to adhere to instructions given

by the judges in this district to provide full details of his allegations when filing motions

and to refrain from filing duplicative documents in multiple cases. See Bentz v. Threadgille,

No. 17-cv-01384 (Docs. 86, 100); Bentz v. Atchinson, No. 14-cv-001132 (Doc. 105) (denying

two motions for contempt because Plaintiff failed “to specifically identify any documents

that were not actually filed”); Bentz v. Hughs, No. 13-cv-01280 (Doc. 105) (noting that

Plaintiff’s reasons for requesting copies of a transcript were “vague”); Bentz v. Qualls, No.

14-cv-00562 (Doc. 50) (stating that Plaintiff’s “generalized allegation of harassment and

threats is insufficient to justify issuance of a preliminary injunction”); Bentz v. Lindenberg,

No. 15-cv-000121 (Doc. 118) (denying motions for contempt for failing to indicate what

documents have not been filed with the court or how he has been prejudiced); Bentz v.

Maue, 16-cv-00854 (Doc. 200) (denying motion for status for failure to provide anything

                                              2
Case 3:18-cv-01213-DWD Document 155 Filed 07/26/21 Page 3 of 3 Page ID #1094




more than general assertions). Plaintiff has disregarded these instructions. He filed the

Notice of Contempt in this case and six others and fails to provide “concrete facts”

regarding his allegations and how they relate to this case. Therefore, the Notice’s request

for sanctions is DENIED.

                                       Disposition

       Defendants’ Motions to Dismiss (Docs. 142 and 145) are GRANTED. Plaintiff’s

“Notice of Contempt” (Doc. 147) is DENIED. Defendants Moldenhauer, Shah, Siddiqui

and Wexford’s Motion for Summary Judgment (Doc. 150) is MOOT.

       Plaintiff’s claims are DISMISSED without prejudice.          The Clerk’s Office is

DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.


       DATED: July 26, 2021

                                                 ____________________________
                                                 DAVID W. DUGAN
                                                 United States District Judge




                                            3
